Name: Commission Implementing Decision (EU) 2015/290 of 20 February 2015 on the compliance of 2014 unit rates for charging zones under Article 17 of Implementing Regulation (EU) No 391/2013 and repealing Decision 2013/631/EU (notified under document C(2015) 882)
 Type: Decision_IMPL
 Subject Matter: marketing;  economic geography;  air and space transport;  transport policy;  prices
 Date Published: 2015-02-24

 24.2.2015 EN Official Journal of the European Union L 51/10 COMMISSION IMPLEMENTING DECISION (EU) 2015/290 of 20 February 2015 on the compliance of 2014 unit rates for charging zones under Article 17 of Implementing Regulation (EU) No 391/2013 and repealing Decision 2013/631/EU (notified under document C(2015) 882) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1) and in particular Article 15 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 391/2013 (2) lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Decision 2011/121/EU (5) set Union-wide performance targets, including a cost-efficiency target for the provision of air navigation services for the years 2012 to 2014. By letters of 19 July 2012 and 17 December 2012, the Commission informed the Member States that their revised performance plans and targets are consistent with, and adequately contributing to, the adopted Union-wide performance targets. Cost-efficiency targets are expressed in terms of determined unit rates. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess on a yearly basis the unit rates for charging zones, submitted by the Member States to the Commission, against the provisions of that Regulation and Implementing Regulation (EU) No 390/2013. (4) In 2013, the Commission carried out its assessment of the 2014 unit rates for charging zones with the support of the Performance Review Body (PRB) and Eurocontrol's Central Route Charges Office, using the data and additional information provided by Member States. As a consequence, it adopted Commission Decision 2013/631/EU (6). By means of that Decision the Commission notified the Member States, in accordance with Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, that it had found that the 2014 unit rates for charging zones submitted to it are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (5) Subsequent to the adoption of Decision 2013/631/EU, in 2014, Bulgaria, Denmark, Lithuania, Hungary, Poland and Slovakia informed the Commission about changes in certain parameters for the calculation of the respective unit rates, which were not known to them at the time of submitting the initial data and additional information to the Commission for its compliance assessment and which necessitated certain corrections to the 2014 unit rates concerned. Those six Member States therefore submitted corrected units rates to the Commission. (6) In accordance with Article 17(1)(c) and (d) of Implementing Regulation (EU) No 391/2013, the Commission has assessed those corrected 2014 unit rates for charging zones in Bulgaria, Denmark, Lithuania, Hungary, Poland and Slovakia against the provisions of Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 and concluded that they are compliant. This finding should therefore be notified to the Member States concerned. (7) In the interest of clarity and transparency, Decision 2013/631/EU should be repealed and replaced by this Decision. (8) The notification that unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 is without prejudice to Article 16 of Regulation (EC) No 550/2004. (9) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The 2014 unit rates for charging zones set out in the Annex to this Decision are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 Decision 2013/631/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 February 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (OJ L 128, 9.5.2013, p. 31). (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the Single European Sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (5) Commission Decision 2011/121/EU of 21 February 2011 setting the European Union-wide performance targets and alert thresholds for the provision of air navigation services for the years 2012 to 2014 (OJ L 48, 23.2.2011, p. 16). (6) Commission Decision 2013/631/EU of 29 October 2013 on the compliance of 2014 unit rates for charging zones under Article 17 of Implementing Regulation (EU) No 391/2013 (OJ L 289, 31.10.2013, p. 68). ANNEX Charging zone 2014 en route unit rate in national currency (1) (ISO Code) Austria 73,39 EUR Belgium & Luxembourg 72,04 EUR Bulgaria 73,09 BGN Cyprus 38,41 EUR Czech Republic 1 198,16 CZK Denmark 531,33 DKK Estonia 23,97 EUR Finland 52,06 EUR France 65,77 EUR Germany 77,32 EUR Greece 34,53 EUR Hungary 12 539,40 HUF Ireland 30,62 EUR Italy 78,83 EUR Latvia 28,44 EUR Lithuania 157,97 LTL Malta 27,61 EUR Netherlands 66,47 EUR Poland 147,43 PLN Portugal  Lisboa 38,74 EUR Romania 168,83 RON Slovakia 60,93 EUR Slovenia 67,46 EUR Spain  Continental 71,69 EUR Spain  Canary Islands 58,36 EUR Sweden 638,85 SEK United Kingdom 70,46 GBP (1) These unit rates do not include the administrative unit rate referred to in Article 18 of Implementing Regulation (EU) No 391/2013 and applying to those States parties to Eurocontrol's Multilateral Agreement relating to route charges